Pursuant to Ind.Appellate Rule 65(D),
                                                                   FILED
                                                                 Jan 26 2012, 8:58 am
this Memorandum Decision shall not
be regarded as precedent or cited                                       CLERK
before any court except for the purpose                               of the supreme court,
                                                                      court of appeals and
                                                                             tax court
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.




ATTORNEY FOR APPELLANT:                           ATTORNEY FOR APPELLEE:

JOHN B. STEINHART                                 DIANA L. WANN
Indianapolis, Indiana                             Rudolph Fine Porter & Johnson, LLP
                                                  Crawfordsville, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

DIANA BIBLE,                                      )
                                                  )
        Appellant-Plaintiff,                      )
                                                  )
               vs.                                )       No. 93A02-1107-EX-600
                                                  )
ST.VINCENT HOSPITAL,                              )
                                                  )
        Appellee-Defendant.                       )


         APPEAL FROM THE WORKERS COMPENSATION BOARD OF INDIANA
                            Cause No. C-187474


                                       January 26, 2012

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                             Analysis

        Diana Bible appeals a decision of the Full Worker’s Compensation Board of

Indiana (“the Board”), which affirmed a single hearing member’s decision to deny

Bible’s claim for worker’s compensation benefits. We affirm.

                                              Issues

        The restated issues before us are:

               I.     whether the Board issued adequate findings of fact to
                      support its decision; and

               II.    whether the Board, in adopting the single hearing
                      member’s findings, improperly determined the weight
                      to be given to Bible’s testimony.

                                              Facts

        On March 12, 2007, Bible returned to work at St. Vincent Hospital (“St. Vincent”)

after having taken a medical leave of absence for neck and back injuries she had

sustained in an automobile accident. On March 30, 2007, a nurse at an occupational

health center at St. Vincent, which handles worker’s compensation claims of its

employees, examined Bible with respect to restrictions that accompanied her return to

work.    Bible complained of neck pain, back pain, and pain in her left elbow that

prevented her from fully straightening her arm. Bible told the nurse that she had first

noticed the pain upon waking on March 27, 2007, and expressly denied that she had

injured herself at work. Bible also never reported any work injury through St. Vincent’s




                                                2
Dynamic Online Event Reporting program (“DOERS”), which is supposed to be

completed within twenty-four hours of any work injury.

         Bible first sought independent medical treatment for her left elbow pain on April

2, 2007, when she visited a Dr. Dicke. Dr. Dicke’s report of this appointment stated that

Bible had “no history of injury or trauma” with respect to the elbow and that her

symptoms had arisen “while simply typing.” Appellant’s App. p. 24. On April 17, 2007,

Bible visited a Dr. Kaveney for a second opinion, who noted in his report of the

appointment that Bible “did not really remember an injury in any way.” Id. at 33. Dr.

Kaveney opined that Bible’s elbow pain likely was the result of “an exacerbation of some

underlying arthrosis.” Id. On May 7, 2007, Bible visited a third doctor, Dr. Earl, whose

report of the appointment makes no mention of any work-related injury and merely states

that Bible had an “acute onset of pain in her left elbow about 30 days ago.” Id. at 40.

Based on an MRI, Dr. Earl believed there was the possibility of a loose body in the

elbow.

         On May 23, 2007, Bible re-visited Dr. Dicke, after further tests were conducted.

Dr. Dicke at this time believed that Bible’s reports of left elbow pain were “out of

proportion” to and inconsistent with what had been revealed by an x-ray and CT scan. Id.

at 29. Specifically, Dr. Dicke could not find evidence of any loose bodies in Bible’s left

elbow and determined surgery was unnecessary, though she did have some inflammation.

Dr. Dicke referred Bible to Dr. Sigua, a specialist in pain management, for further

treatment.

                                             3
       On July 10, 2007, Bible filed an application for adjustment of claim with the

Board. Bible alleged that she had injured herself at work on March 27, 2007, by banging

her elbow on a door at St. Vincent. No one witnessed this alleged injury. St. Vincent

assigned an adjuster to begin investigating Bible’s claim.

       On July 24, 2007, Bible made her last visit to Dr. Sigua. Bible was upset and

angry at this visit and presented Dr. Sigua with documents dated June 13, 2007, which

she claimed she had requested that he fill out in order for her to receive disability

benefits, but which Dr. Sigua had never seen before. Bible also told Dr. Sigua that she

had previously told “many doctors” that her left elbow pain was work-related.

Appellee’s App. at 15. Dr. Sigua asked Bible why she had not previously filed a

worker’s compensation claim if she believed the pain was work-related, “and she did not

have an answer for this.” Id. After this appointment, Dr. Sigua determined that he was

unable to offer additional treatment to Bible.

       On September 6, 2007, St. Vincent denied Bible’s worker’s compensation claim

after concluding that she had not suffered a work-related injury. On June 2, 2010, a

single hearing member of the Board conducted a hearing on Bible’s claim, where Bible

appeared pro se.     On June 29, 2010, the single hearing member issued an order,

accompanied by findings of fact, denying Bible’s claim. Among other findings, the

single hearing member noted that Bible “suffers from chronic depression and anxiety,”

and “numerous other medical conditions unrelated to her employment with [St.

Vincent].” Appellant’s App. p. 4. The single hearing member also stated in a separate

                                             4
finding, “Plaintiff appeared nervous and agitated at Hearing.                    Her testimony was

rambling and inconsistent. She was not a credible witness.” Id. Ultimately, the single

hearing member concluded that Bible failed to establish that she injured her elbow at

work on March 27, 2007.

        Bible sought review of this order by the Board, which conducted a hearing on May

10, 2011. On June 8, 2011, the Board issued an order stating in part, “the Opinion issued

by the Single Hearing Member should be affirmed.” Appellant’s App. p. 7. The Board’s

order did not contain its own independent factual findings. Bible now appeals.

                                               Analysis

                                  I. Adequacy of Board’s Order

        Bible first contends that the Board’s order, affirming the denial of worker’s

compensation benefits by the single hearing member, is inadequate because it lacks

independent factual findings by the Board.              She contends that the Board could not

discharge its duty to enter factual findings in support of its decision by merely

“affirming” the single hearing member’s decision. She requests that we remand for the

Board to conduct a new hearing and enter an order with adequate factual findings.1

        Indiana Code Section 22-3-4-7 states that the Board, after reviewing a single

hearing member’s decision at a party’s request, “shall make an award and file the same

with the finding of the facts on which it is based . . . .” Generally, the Board’s findings of

1
  In her reply brief, Bible also seems to contend that the Board’s hearing itself was inadequate, not just
that the findings were inadequate, but she did not raise this argument in her initial brief. Any argument
regarding the adequacy of the hearing is thus waived. See Bowyer v. Indiana Dep’t of Natural Res., 944
N.E.2d 972, 991 n.17 (Ind. Ct. App. 2011).
                                                    5
basic facts must reveal its analysis of the evidence and its determination regarding

specific issues of fact that bear on the particular claim. Perez v. U.S. Steel Corp., 426

N.E.2d 29, 33 (Ind. 1981). The Board must also issue a finding of ultimate fact, which is

the ultimate conclusion regarding the particular claim before the Board. Id. The specific

findings of basic fact “must be specific enough to provide the reader with an

understanding of the Board’s reasons, based on the evidence, for its finding of ultimate

fact.” Id.

       However, where the findings of fact issued by a single hearing member “are

supported by the evidence and embody the requisite specificity to satisfy the various

purposes of the requirement, the Board should not hesitate to adopt and incorporate by

reference the hearing officer’s work.” Rork v. Szabo Foods, 436 N.E.2d 64, 68 (Ind.

1982). “It is of no consequence whether the full board makes separate findings or adopts

written findings made by the single hearing member so long as the final decision of the

full board may be reviewed in light of the written findings on which the decision is

based.” Dial X-Automated Equipment v. Caskey, 826 N.E.2d 642, 644 (Ind. 2005).

Adoption by the Board of a single hearing member’s decision “is sufficient to attribute to

the full board the explicit written findings of the single hearing member and to permit

appellate review accordingly.” Id. The Board need not also expressly state that it is

adopting the single hearing member’s written findings. Id.

       Bible relies upon language appearing in this court’s opinion in Jackson v.

Cigna/Ford Electronics & Refrigeration Corp., 677 N.E.2d 1098 (Ind. Ct. App. 1997), in

                                            6
support of her argument that the Board did not fulfill its duty to enter factual findings by

merely “affirming” the single hearing member’s decision. There, after a single hearing

member issued his decision, the worker filed a request for review by the Board. In its

order, the Board first stated that the worker’s application for review by the Board was

untimely, and then stated that “the Single Hearing Judge’s decision should be adopted.”

Jackson, 677 N.E.2d at 1100. On appeal, we concluded that the Board had erred in

finding that the worker’s application for review was untimely.                    Id. at 1102.      After

reaching this holding, we concluded that remand to the Board for further consideration

was necessary. Id. We found the Board’s “adoption” of the single hearing member’s

decision to be inadequate fact finding because we could not discern whether the Board

had actually considered the merits of the worker’s appeal from the single hearing

member’s decision, or had based its decision solely upon the erroneous conclusion that

the application for review was untimely. Id.

        Here, there was no threshold procedural issue that the Board was required to

address before considering the merits of Bible’s application for review from the single

hearing member’s decision. Thus, unlike in Jackson, there is no possible confusion as to

which issues the Board considered in hearing Bible’s appeal.2 There was no prohibition

against the Board’s adoption of the single hearing member’s decision and the factual


2
  Additionally, if the Board decides to reverse a single hearing member’s decision, it is required to enter
its own independent factual findings supporting such a decision. See Wayman v. J&S Petroleum, Inc.,
694 N.E.2d 767, 770 (Ind. Ct. App. 1998). Concerns with the Board’s failure to explain why it disagreed
with a single hearing member are absent when, as here, the Board expressly agrees with the single hearing
member.
                                                    7
findings accompanying that decision, which adoption we believe the Board clearly

wished to accomplish when it said that it was “affirming” the single hearing member’s

decision. Bible does not claim that the single hearing member’s findings are inadequate,

except with respect to one particular that we address below. We will not remand for the

Board to conduct a new hearing or enter new factual findings.

                             II. Judging Bible’s Credibility

      Next, Bible contends the single hearing member erred in judging the credibility of

her testimony at the hearing. Specifically, she claims the single hearing member should

not have entered a finding referring to her being “nervous and agitated” at the hearing or

said that her “testimony was rambling and inconsistent,” because those are alleged

characteristics of her diagnosed anxiety disorder that the single hearing member noted in

another finding. Appellant’s App. p. 4.

      As the person seeking worker’s compensation benefits, Bible bore the burden of

establishing that her elbow pain was caused by an injury arising out of and in the course

of her employment with St. Vincent. See Milledge v. Oaks, 784 N.E.2d 926, 929 (Ind.

2003). The single hearing member and Board found that Bible did not meet this burden.

We are bound by the Board’s findings of fact—i.e. the single hearing member’s findings

as adopted by the Board—and may not disturb its determination unless the evidence is

undisputed and leads undeniably to a contrary conclusion. Wholesalers, Inc. v. Hobson,

874 N.E.2d 622, 626 (Ind. Ct. App. 2007). When reviewing the Board’s decision, we

first review the record to determine if there is any competent evidence of probative value

                                            8
to support the Board’s findings. Id. at 627. Second, we examine the findings to see if

they are sufficient to support the Board’s ultimate decision. Id. “We will not reweigh the

evidence or assess witness credibility, and we will consider only the evidence most

favorable to the award, including any and all reasonable inferences flowing therefrom.”

Id.

       Bible is asking us to hold that the single hearing member erred in weighing the

credibility of her testimony unfavorably on the basis that it was “inequitable and

unreasonable” to mention some aspects of her testimony that might have been related to

her anxiety disorder. Appellant’s Br. p. 10. However, aside from quoting a standard

English dictionary definition of “anxiety,” Bible provides no citation to any authority that

would permit us to re-judge her credibility, or to place limitations upon how the single

hearing member or the Board could judge that credibility. Furthermore, there is no

evidence in the record here that someone in Bible’s condition would be physically or

mentally incapable of giving non-rambling, consistent testimony that could be acceptable

to a fact finder. It is very difficult, especially in the absence of such evidence, to perceive

where a line could be drawn between proper and improper considerations in judging the

credibility of a witness with anxiety. Without more, we cannot say the single hearing

member or Board erred on this point.

       Moreover, there was ample justification in the record for the single hearing

member and Board to conclude that Bible’s left elbow troubles were not work-related, in

multiple other findings entered by the single hearing member and adopted by the Board.

                                              9
There were no witnesses to any workplace injury suffered by Bible on March 27, 2007,

as she had alleged. She did not follow the established St. Vincent procedure for reporting

workplace injuries. When she visited the St. Vincent nurse on March 30, 2007, and first

reported her elbow problems, she denied that it was the result of a workplace injury.

Most of the reports prepared by doctors who initially examined Bible after she first began

complaining of elbow pain similarly noted that there was no claim of injury or trauma. In

sum, the decision of the Board is clearly supported by the record and the findings of the

single hearing member, as adopted by the Board.

                                       Conclusion

      There is no need to remand this case for the Board to enter factual findings

independent from those of the single hearing member whose decision it affirmed, and we

decline to second-guess the weighing of Bible’s credibility and the determination that she

failed to establish that her elbow pain was the result of a work injury. We affirm the

Board’s decision.

      Affirmed.

KIRSCH, J., and BRADFORD, J., concur.




                                           10